internal_revenue_service number release date index number --------------------------- ------------------------------ -------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------- --------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-116712-17 date date legend husband proceeds trust wife child child child child child child state state real_property agreement dear ---------------- ---------------------------------------------- ----------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------- ----------------------------------------------------- ---------------------------------------------------- ---------------------------------------------- ------------------------------------------------------- ------------------------------------------------ ------------------------------------------------- ------------- --------- ----------------------------- --------------------------------------------------------------------------------- this letter responds to your authorized representative’s letter dated date requesting gift_tax rulings the facts and representations submitted are as follows prior to date husband wife and their six children child child child child child and child purchased real_property located in state from an unrelated party for fair_market_value husband wife and children through executed an agreement in connection with real_property acquisition in accordance with the terms of the agreement husband wife and children through each paid plr-116712-17 the actuarial value of their respective interest from their own resources and none of the six children used any funds acquired from their parents to acquire their respective interests pursuant to the agreement wife acquired a life interest in the use of and income from real_property husband acquired a life interest in the use of and income from real_property that will become effective upon the death of wife and the children each acquired a one-sixth common undivided_interest in the remainder the parties represent that they do not possess any property as life tenants and remaindermen acquired after date husband and wife are referred to individually as life_tenant and together as life tenants and children through are referred to as remaindermen in accordance with the terms of the agreement proceeds trust was created to receive the proceeds from the sale of certain real_property subject_to the agreement the proceeds from any future sale of real_property is to be deposited in proceeds trust but only to the extent the proceeds are attributable to that portion of real_property subject_to the agreement and held as a life_estate and a remainder_interest at the time of the sale proceeds trust provides that the trustees shall invest and reinvest the proceeds and pay to the current life_tenant at least annually all income but not principal or corpus and upon the death of both life tenants the trustees shall terminate proceeds trust and distribute the remaining trust assets to the remaindermen in accordance with their respective interests proceeds trust is governed under the law of state and is sited in state proceeds trust is irrevocable the life tenants now propose to execute and deliver to the remaindermen a deed that conveys a geographically defined portion of the acreage of their life interests_in_real_property under the law of state the remaindermen will become the outright owners of that geographically defined portion of real_property upon receipt of the deed the life tenants will be conveying their entire respective life interests in the geographically defined portion and their interests in that geographically defined portion will be completely terminated the remaining acreage of real_property not conveyed in the proposed transaction will continue to be held as a life_estate in the hands of the life tenants and a remainder_interest by the remaindermen you have requested the following rulings the remaining acreage of real_property not conveyed in the proposed transaction will continue to be treated as resulting from a transfer occurring prior to date for purposes of applying chapter_14 the proceeds of any later sale of this remaining acreage along with the proceeds or reinvestments thereof that will be held in proceeds trust will continue to be treated as resulting from a transfer occurring prior to date for purposes of applying chapter_14 plr-116712-17 the proposed conveyances by the life tenants of their respective interests in the geographically defined portion of real_property for less than adequate_and_full_consideration will be treated as a gift_for federal gift_tax purposes the proposed conveyances will not result in any portion of real_property being includible in the gross_estate of either of the life tenants for federal estate_tax purposes law and analysis ruling the provisions of chapter_14 of the code were added by the revenue reconciliation act of and are effective for transfers occurring after date sec_2702 provides generally that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest shall be treated as being zero sec_2702 defines a qualified_interest as any interest which consists of the right to receive fixed amounts payable not less frequently than annually any interest which consists of the right to receive amounts which are payable not less frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and any noncontingent remainder_interest if all of the other interests in the trust consist of interests described in or above sec_2702 provides that the transfer of an interest in property with respect to which there is one or more term interests shall be treated as a transfer of an interest in a_trust sec_2702 defines a term_interest as including a life interest in property sec_2702 provides that in the case of a transfer of an income or remainder_interest with respect to a specified portion of the property in a_trust only that portion shall be taken into account in applying sec_2702 to the transfer in the instant case with respect to the remaining acreage of real_property that is not being conveyed the life tenants and the remaindermen will have substantially plr-116712-17 identical interests both before and after the proposed conveyances the proposed conveyances will not involve that portion of the acreage of real_property the life_estate of which will continue to be held by the life tenants accordingly based on the facts submitted and representations made we conclude that the remaining acreage of real_property not conveyed in the proposed transaction will continue to be treated as resulting from a transfer occurring prior to date for purposes of applying chapter_14 furthermore the proceeds of any later sale of this remaining acreage along with the proceeds or reinvestments thereof that will be held in proceeds trust will continue to be treated as resulting from a transfer occurring prior to date for purposes of applying chapter_14 ruling sec_2 and sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of death sec_2035 provides in part that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the three-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides in part that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides in part that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in plr-116712-17 conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the three-year period ending on the date of the decedent's death sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or the benefit of another the gift is complete sec_25_2512-5 provides that if the valuation_date for the gift is on or after date the fair_market_value of annuities life estates terms of years remainders and reversions transferred on or after date is the present_value of such interest determined under sec_25_2512-5 and by use of standard or special sec_7520 actuarial factors sec_25_2512-5 provides that when the donor transfers property in trust or otherwise and retains an interest therein generally the value_of_the_gift is the value of the property transferred less the value of the donor's retained_interest however if the donor transfers property after date to or for the benefit of a member of the donor's family the value_of_the_gift is the value of the property transferred less the value of donor's retained_interest as determined under sec_2702 if the donor assigns or relinquishes an annuity life_estate remainder or reversion that the donor holds by virtue of a transfer previously made by the donor or another the value_of_the_gift is the value of the interest transferred in this case prior to date the life tenants held successive life interests_in_real_property and the remaindermen together held a remainder_interest in real_property the life tenants never possessed a remainder_interest in real_property the life tenants propose to convey a geographically defined portion of the plr-116712-17 acreage of their life_estate interests to the remaindermen to the extent that the conveyances are for less than adequate_and_full_consideration the conveyances will be treated as gifts for federal gift_tax purposes the gifts will be valued by using the actuarial value of the individual life_estate interests determined by applying the sec_7520 rate in effect for the month in which the conveyances take place further the life tenants will not be retaining any interest in any right to alter or revoke or any reversion of the geographically defined portion of the acreage that is conveyed to the remaindermen accordingly based on the facts submitted and representations made we conclude that the proposed conveyances will not result in any portion of real_property being includible in the gross_estate of either of the life tenants for federal estate_tax purposes in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely karlene m lesho ____________________________________ karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
